Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Sheet (PTO-303)				
Advisory Action
On cursory consideration, the request for reconsideration does not clearly appear to overcome the rejections.
Response to Arguments
Applicant’s arguments, filed 01/18/2022 with respect to claims 1-12 have been fully considered but they are not persuasive.
In response to Applicant's argument: 
“Claims 10-12 have been objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
More specifically, the Examiner identified at page 6 of the outstanding office action that Claim 10 is allowable because the prior art does not disclose or suggest the claim limitations that define "the non-uniform height of the bottom conductive layer of the wrap- around S/D contact tapers downward for portions of the bottom conductive layer that are closest to the first channel stack" within the context of other related limitations in claims 1 and 10.” Page 8.

The Examiner respectfully submits that the allowable subject matter of claim 10 was objected and TOGETHER with ALL the limitation of claim 1 is allowable not just a portion of claim 10. Applicant deleted the whole bunch of limitation of claim 1 while take some of the limitation of claim 10 into claim 1, these limitation need to have further consideration and/or searching for allowance. Therefore, these limitation would not enter by the Examiner.
For the above reasons, it is believed that the rejections should be sustained.